410 S.W.2d 788 (1967)
WAGON WHEEL CLUB, INC., Appellant,
v.
RESTAURANT EQUIPMENT & SUPPLY CO., Appellee.
No. 14562.
Court of Civil Appeals of Texas, San Antonio.
January 25, 1967.
Michael Rizik, Phillip Palmer, San Antonio, for appellant.
Biery, Biery, Woods & Davis, San Antonio, for appellee.
CADENA, Justice.
This is a suit upon a sworn account filed by appellee, Restaurant Equipment & Supply Co., against appellant, Wagon Wheel Club, Inc. The County Civil Court at Law of Bexar County, sitting without a jury, entered judgment in favor of appellee for the amount of the debt, $335.31, and for $175.00 for attorney's fees.
The only point of error in appellant's brief complains of "the error of the Court *789 in entering judgment for Appellee contrary to the law and facts."
The point is too general to be entitled to our consideration. Pleasant Grove Builders, Inc. v. Phillips, 355 S.W.2d 818 (Tex.Civ. App., 1962, writ ref'd n. r. e.), and authorities therein cited.
The judgment of the trial court is affirmed.